 228DECISIONS OF NATIONAL, LABOR RELATIONS' BOARDAll our employees are free to become or to refrain from becoming members ofthe aboveUnion,or anyother labororganization,except as authorized in Section8(a) (3) of theAct, as modified by the Labor-Management Reporting and Disclosure-Act of 1959.FREDERICK0.GLASS,JOSEPH E.GLASS,MAURICEGLASS AND ROSWELLC.GLASS, D/B/AMILLERROAD DAIRY,A CO-PARTNERSHIPEmployer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby any othermaterial.Charlotte Union Bus Station,Inc.,Harold E. Aldridge, Indi-vidual,and General Services,Inc.andAmalgamated Associa-tion of Street,Electric Railway and Motor Coach Employesof America,Local Division1437, AFL-CIO.Case No. 11-CA-1782.January 12, 1962DECISION AND ORDEROn October 25, 1961, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaintbe dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications.The complaint alleged,inter alia,that Respondent Charlotte UnionBus Station, Inc., herein called Respondent Station, Respondent Gen-eral Services, Inc., herein called Respondent Services, and RespondentHarold E. Aldridge, herein called Respondent Aldridge, jointly andseverally violated Section 8(a) (1) of the Act by interrogating em-ployees concerning their union activities.As the record containedno evidence that Respondent Services or Respondent Aldridge en-1The Charging Party's request for oral argument is denied as, in our opinion, theentire record in this case adequately presents the issues and positions of the parties135 NLRB No. 23. CHARLOTTE UNION BUS STATION, INC., ETC.229gaged in the foregoing activity, the Trial Examiner recommended dis-missal of these allegations as to them.We adopt this recommendation.The Trial Examiner, although finding that Respondent Stationhad engaged in acts of interrogation concerning the employees' unionsympathies, found that this conduct did not constitute a violation ofSection 8 (a) (1) because they contained no threat of "reprisal or forceor promise of benefit."We do not adopt this finding.The record establishes that, shortly after the Union filed a repre-sentation petition in the middle of April 1961, and until May 22,Respondent Station's general manager, A. B. McGaha, systematicallyinterrogated employees as to whether they knew of or had heard any-thing of the Union, what their feelings were concerning the Union,and whether they had been approached by the Union. According toMcGaha, he indulged in these acts of interrogation "to discoverwhether the employees were dissatisfied with him." Contrary to theTrial Examiner, we find that these systematic inquiries interferedwith, restrained, and coerced the employees in their right to engagein or refrain from engaging in union activity.The fact that the in-terrogation did not contain threats of reprisal or promises of benefitdid not detract from its otherwise unlawful character.Accordingly, we find that by the foregoing conduct RespondentStation violated Section 8 (a) (1).We shall therefore fashion an ap-propriate order to remedy this violation 2ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Charlotte UnionBus Station,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from :(a) Interrogating employees concerning union activity in a mannerconstituting interference,restraint,or coercion in violation of Section8(a) (1).(b) In any like or related manner interfering with, restraining,or coercing employees in the exerciseof theright to self-organization,to form labor organizations,to join or assist Amalgamated Associa-tion of Street,ElectricRailway and Motor Coach Employees ofAmerica, Local Division1437, AFL-CIO, orany other labor organiza-tion, to bargain collectivelythroughrepresentatives of their ownchoosing,and to engage in other concerted activities for the purpose2 The Trial Examiner refused to consider evidence of other acts of interrogation com-mitted by Respondent Station on the ground that there was no showing that these actsoccurred within the period alleged in the complaint.The General Counsel and theCharging Party have excepted thereto. As any findings based on such evidence would becumulative in nature,we overrule the exceptions. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in its bus station at Charlotte, North Carolina, copies ofthe notice attached hereto marked "Appendix." 3Copies of saidnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by an authorized representativeof Respondent Station, be posted by it immediately upon receiptthereof and maintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by Respondent Stationto insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Eleventh Region, in writ-ing, within 10 days from the date of this Order, what steps it has takento comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondents violated Section 8(a) (3) of the Act, and insofar asit alleges that Respondent Services and Respondent Aldridge violatedSection 8 (a) (1) of the Act, be, and it hereby is, dismissed.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the UnitedStates Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations, Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning union activitiesin a manner'constituting interference, restraint, or coercion with-in the meaning of Section 8(a) (1) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistAmalgamated Association of Street, Electric Railway and MotorCoach Employes of America, Local Division 1437, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all ofsuch activities. CHARLOTTE UNION BUS STATION, INC., ETC.231All of our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employesof America, Local Division 1437, AFL-CIO, or any other labororganization.CHARLOTTE UNION BUS STATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 00 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges having been filed by Amalgamated Association of Street,Electric Railwayand Motor Coach Employes of America,Local Division1437,AFL-CIO,hereincalled the Union,complaint was issued on July 28,1961,in which it is alleged thatCharlotte Union Bus Station,Inc. (herein called Respondent Station),Harold E.Aldridge(herein called RespondentAldridge),and General Services,Inc. (hereincalled Respondent Services),jointly and severally, violated Section 8(a) (1) and (3)of the Act.Each of Respondents filed an answer denying the alleged unlawfulconduct.Hearing was held before the duly designated Trial Examiner at Charlotte,North Carolina,on September 6 and 7,1961.The Trial Examiner requested theparties to file briefs.Briefs were filed by the Union and Respondent Services.Upon the entire record and from my observations of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSES OF RESPONDENTSA. Respondent StationRespondent Station is a North Carolina corporation operating in Charlotte, NorthCarolina, a bus station providing services for several bus companies which transportfor hire and in interstate commerce and which operate into and out of the saidstation.'During the past year,the total revenues of Respondent Station receivedin consideration for the services rendered to the bus companies exceeded$50,000.B. Respondent Services-Respondent Services is a North Carolina corporation which supplies janitorial,porter,and other types of labor supply services on a contract basis. It has a currentcontract,executedMay 18,1961,effectiveMay 29,with Respondent Station tosupply the necessary labor force to perform the functions of porters,janitors, andmaids required in the operation of Respondent Station in consideration of "$1.20per hour for each hour of manual work furnished."2Itwas stipulated that Re-spondent Services'gross income from the contract would be$42,000 annually.In addition to the contract with Respondent Station,Respondent Services"supplyjanitorial and that type of service"on a contract basis to,interalia,Esso, HumbleOil Company,$31,000 annually;Carolina Broadcasting Company, affiliated withthe National Broadcasting Company, $9,480 annually;Pure Oil Company, $6,000annually;International BusinessMachines,$4,585 annually;Gulf Oil Company,$4,860 annually.1Among the bus companies operating in and out of Respondent Station are AtlanticGreyhound,Queen City Coach Company,Carolina Coach Company,Carolina Scenic Trail-ways,and Carolina Scenic Stages,all of which receive revenues in excess of $100,000annually for the transport of passengers In Interstate commerce2 All dates herein are in the year 1961 unless otherwise indicated. '232DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Respondent AldridgeRespondent Aldridge is general manager of Respondent Services and insofar as'herematerial acted at all times as agent of Respondent Services.D. ConclusionsFrom the foregoing I find that:1.Respondent Station and Respondent Services are each engaged in "commerce"-and in operations "affecting commerce" as defined in Section 2(6) and (7) of theAct; and2.Respondent Aldridge is an "employer" within the meaning of Section 2(2) oftitheAct.II. THE LABOR ORGANIZATION INVOLVEDRespondents stipulated and I find that the Union is a labor organization within,the meaning of Section 2(5) of the Act.III.RELATIONSHIP BETWEEN RESPONDENT STATION AND RESPONDENT SERVICESA. The contractIn November 1960, Hansel Aldridge,3 a supervisor of Respondent Services whoseduties included solicitation of business, called upon A. B. McGaha, general managerof Respondent Station.The purpose of the call was to solicit a contract to have'Respondent Services perform the janitorial services at Respondent Station.Themeetingwas brief.McGaha said he would consider the matter.InMarch 1961, McGaha telephoned Respondent Services asking that a repre-sentativemeet with him.Thereafter there were numerous meetings between'McGaha, representing Respondent Station, and Respondent Aldridge, representingRespondent Services.These meetings resulted in the execution of a contract onMay 18, effective May 29. The contract, which is subject to termination by either;party on 30 days' written notice, provides, in essence, that Respondent Services shallsupply "sufficient personnel in the opinion of [Respondent Station]" to perform the'porter, janitor, maid, and cleaning services required in the operation of Respondent"Station in consideration of $1.20 per hour for each hour of manual work furnished .4B. The allegations that the contract was entered into in violation of Section 8(a) (1)and (3) of the ActThe complaint alleges:(a)Respondents"constituting a single employer within the meaning of Sec-tion 2(2) and Section 2(6) and (7) of the Act."(b)Respondents entered into the contract "in order to interfere with employees''union organizational rights in violation of Section 8(a) (1) and(3) of the Act."(c) "Respondent Station, in effectuation of the contract.terminated theemployment of its porters, janitors, and maids on May 28,1961...in violation-of Section 8(a)(1) and (3) of the Act."(d) "Respondent Services, in effectuation of the contract . . . employed thejanitors, porters, and maids whose employment was terminated" by RespondentStation, on May 28, in violation of Section 8(a)(1) and (3) of the Act.The uncontradicted testimony is, and I find, that Respondent Station first learnedof the Union's organizational activities when it received notice on April 12 or 13that the Union had filed a representation petition (Case No. 11-RC-1469).Thereisno evidence that the filing of the representation petition was a factor whichmotivated the negotiators to consummate the contract.Consequently, I find thatthe negotiations between Respondent Station and Respondent Services, which beganinMarch and culminated in the execution of a contract on May 18, were notmotivated by antiunionanimus.On May 28, Respondent Station, represented by its general manager, McGaha,called together its porters, janitors, and maids and told them of the contract withRespondent Services and that their employment by the Respondent Station was beingterminated that day.Respondent Aldridge, who attended the meeting, told theaffected employees that Respondent Services would employ them if they chose towork for it-if not, he had other personnel available.5The record indicates that allthe affected employees went to work for Respondent Services.Thereafter the evi-3Most times named as Hassell Aldridge in the transcript'The contracthas numerousprovisions concerning the rights and liabilities of eachpartys Respondent Services was not obligated by the contract to hire any of these personsand there is no evidence of any other agreement between the parties. CHARLOTTE UNION BUS STATION, INC., ETC.233dence confirms that dominating supervision and exclusive disciplinary authority ofthese employees was vested in and exercised by Respondent Services.Because of the nature of Respondent Station's operations it did,as occasions aroseand of necessity,tellRespondent Services'employees what buses were to be loadedand their ramp locations.It also told them other jobs it wanted done which camewithin the purview of the contract.The Union,in its brief, contends that suchaction by Respondent Station proves that Respondent Station retained control ofthe employees and supports the inference that the contract was sham.I find thecontention to be without merit since directions of such nature by a contracting partyto the employees of an independent contractor are indigenous.Thisfinding isfurther supported by the fact that when Respondent Station was dissatisfied withthe performance of the contract by Respondent Services'employees it complaineddirectly to the management of Respondent Services.6Other contentions of the Union,which it argues prove that Respondent Stationcontinued control of the porters,janitors, and maids after the effective date of thecontract and reveal the contract as sham,are provisions of the contract which providethat:(1)General Services agreed to withdraw from the terminal premises any andall employees deemed by Respondent Station to be "unsatisfactory or objectionable";(2) Respondent Station agreed to furnish"all equipment facilities and supplies forthe loading and unloading of baggage and express"and to supply all cleaning sup-plies; and(3)Respondent Station agreed to "furnish all training instructions andsupervision necessary for the proper loading and unloading of baggage and express."In view of the nature of the business of each Respondent I hold the foregoing agree-ments to be practicable,and they do not prove the contentions of control and sham .7C. Respondent Services'lack of knowledge of union activitiesThe first knowledge that Respondent Services had of union activities on the partof Respondent Station's employees was on May 18, when after the signing of thecontract Respondent Station'sGeneral Manager McGaha told Respondent Services'General Manager Aldridge that there was some"hearsay" of union activities amongthe employees of Respondent Station.The record contains no evidence that Respondent Services had, was motivated by,or conspired concerning,antiunion animus in the solicitation and negotiations which,culminated in the contract with Respondent Station.D. ConclusionsFrom the foregoing I conclude that the General Counsel has failed to prove thatRespondent Station,Respondent Services,and Respondent Aldridge are a singleemployer within the meaning of Section 2(2) and Section 2(6) and(7) of the Act.Also, I find that the contract was not entered into in violation of Section 8(a) (1) and(3) of the Act.A fortiori,the janitors,porters, and maids employed by RespondentStation on May 28 were not discharged by Respondent Station on May 28 or hiredby Respondent Services on May 29,in violation of Section 8(a)(1) and(3) of theAct.New Jersey Guards Union(Otis Elevator Company),124 NLRB 1097.IV.ALLEGATIONS OF INTERROGATION OF EMPLOYEES IN VIOLATION OFSECTION 8(a)(1) OF THE ACTThe complaint alleges that Respondents,jointly and severally, interrogated em-ployees in violation of Section8 (a)( 1 ) of the ActThe record contains no evidence that Respondent Services or RespondentAldridgeever interrogated employees,at any time,concerning their union activities.There-fore, I recommend dismissal of such allegations as to Respondent Services andRespondentAldridge.Respondent Station'sGeneral ManagerMcGaha admitted thathe did interrogatesome of the employees concerning union 'activities.8The period in which such inter-8 For Instance,during the first week of the term of the contract Respondent Stationtwice complained to Respondent Services about the work of the porters.7Respondent Services,sinceMay 29, has carried workmen's compensation insurance,paid payroll taxes, social security,etc, and carried public liability insurance covering Itsemployees assigned to work on the premises of Respondent StationAll of the expensesattendant to these Items plus premium payments for overtime hours are liabilities ofRespondent Services.Respondent Services'hope of gain and risk of loss from the con-tract derive from the flat contract rate of $120 per manual hour charged RespondentStation and actual costs.8McGaha was called as a witness by the General Counsel and examined under rule-43(b) Federal Rules of Civil Procedure.He could not remember the dates. `234DECISIONS OF NATIONAL LABOR RELATIONS BOARDrogationtookplace, as alleged in the complaint,is fromthemiddle of April toMay 22. Therefore,testimony of witnesses concerning interrogation which was notfixed as occurring within the alleged period is irrelevant.9About April 20, General Manager McGaha asked Douglas Horn,employed as anexpress agent,"if I had heard anything or if I knew anything about the union, andI told him no";and "if I had been approached,and I said no."About a week ortwo later McGaha again askedHorn "if I had been approached,and I said no."About the middle of May, McGaha called Express Agent John Williams into hisoffice and asked him about group insurance.10AsWilliams was about to leaveMcGaha asked him "if I knew anything about the union,and I said yes, sir, I hadbeen approached about it,and he asked me what did I think about it, and I told himthat I had worked where there was a union and where there wasn't a union."WhenMcGaha asked Williams what he thought about a union,he replied,"Ihaven'tthought too much about it just yet."In April,Horace Blunt, Jr., a full-time employee of the U.S. Post Office, applied-toMcGaha for a part-time job as a porter.During the course of the interviewMcGaha said,"I hear that there is talk of a union going around...Do you knowanything about it?"Blunt replied,"No, sir."Further,McGaha asked him how hefelt about a union, to which Blunt replied, "Well, I belong to sort of a union at the-post office."Then McGaha hired Blunt.llThe foregoing interrogations by Respondent Station, and others of like substance,contain no threat of reprisal or force or promise of benefit.They do not proveinterference,restraint,or coercion by Respondent Station in the exercise of the-rights of its employees guaranteed in Section 7 of the Act.I shall,therefore,recom-mend dismissal of the complaint insofar as it alleges that Respondent Station inter-rogated its employees and solicited them to report on union activities in violation ofSection 8(a) (1) of the Act.12V. THE DISCHARGES ALLEGED TO BE VIOLATIONS OF SECTION 8(a)(3) AND (1)OF THE ACTThe complaint alleges that Respondents discharged three employees in violation ofSection 8(a)(3) and (I) of the Act.At the time of the discharges one of the dis-chargees(B. P. Brown)was employed by Respondent Station as a ticket agent; theother two (Clifton Ezell and WilliamStaten)were employed by Respondent Serv-ices as porters.Since I have found,supra,thatRespondents are not a single-employer, each discharge is considered with regard only to the established employer-,employee relationship.A. The discharge of B. P.Brown by Respondent StationB. P. Brown,as a ticket agent, had been steadily employed by Respondent Station:for approximately 8 years prior to his discharge on June 16.His duties consisted of9 For example:Oscar RayRoach, who was employed by Respondent Station as an express agent,testi-fied as to being questioned by Respondent Station's GeneralManager McGahaon numer-ous occasions.The first conversation he had occurred around thefirst of Aprilwhich Is-prior to the earliest date alleged in the complaint.Further, he testified thathe had talkedtoMcGaha about the Union 12 or 15 times before theelectionTheelection was held on-July 14(Case No. 11-RC-1469)-almost 2 months after May 22Larry Michael Threat, a baggage agent,testifiedthat McGahatalked to him about the'Union and employees'union activitiesHe was unable to fix the dates.Jack Parker,a ticket agent,testifiedthat McGaha talked to him "during the summermonths " Further,he could not remember what was saidThe above testimony has no probative value since it Is Impossible to determine whetherthe interrogations occurredwithin theperiod alleged in the complaint10McGaha testified that during this time Respondent Station was conducting a drive,to interest its employees In group insurance during which he called a number of employeesInto his office to discuss the subject.McGaha admitted that during these meetings heasked a number of employees about union activities.He testified that his objective was todiscoverwhether theemployees were dissatisfied with him."Later, Blunt became a full-time employee of Respondent Services.12 See and compare,Blue Flash Express,Inc,109NLRB 591 ;Burke GolfEquipmentCorporation,127 NLRB 241;Joy Silk Mills,85 NLRB 1263;Lindsay Newspapers. Inc,130 NLRB 680;andFrank Sullivan and Company,133 NLRB 726,in which the Boardrejects the doctrine that interrogation Isper seunlawful. CHARLOTTE UNION BUS STATION,INC.,ETC.235giving information at the ticket window and over the telephone,selling tickets, andcalling buses.He worked from 11 p.m.to 7 a.m.and was the only ticket agent onduty during these hours.Brown testified that he contacted a representative of the Union to initiate organiz-ing the employees of Respondent Station and thereafter he signed up other employees.The record contains no evidence that Respondent Station had any knowledge of suchactions by Brown.Brown attended the representation hearing in Case No. I1-RC-1469,which wasalso attended by Respondent Station's general manager and traffic manager.During.thishearing,which was held on May 3, 1961,Brown and another employee, RayRoach,sat and conferred with the Union's representatives.After the hearing, atthe suggestion of Roach and in his company, Brown went to the office of Respond-ent Station'sGeneral Manager McGaha to discuss group insurance.13Because ofhis participation in the representation hearing as observed by Respondent Station'ssupervisory personnel,I find that Respondent Station had knowledge that Brownwas engaged in union activities.In the period from April 18 to 22, Respondent Station employed agents to observeand report on the performance of the ticket agent on the 11 p.m. to 7 a.m.shift.These reports were to the effect that the ticket agent on duty was not answeringthe telephone promptly and on occasions left the ticket booth unattended.In the latter part of April,Respondent Station having received complaints,GeneralManager McGaha called together the ticket agents and the informationclerk working in the ticket office.At this meeting McGaha told the assembledemployees that there were complaints that the employees in the ticket office werenot promptly answering the telephone and at times would leave the ticket office un-attended;and he had specific complaints about the 11 p in. to 7 a.m. shift. Brownspoke up and said he had no one to relieve him for a lunch period or visits to therestroom.McGaha told him that he was not to leave the ticket booth and tele-phones unattended during his lunch period or visits to the restroom;14and thatat such times he was to call a baggage agent or express agent into the ticket office torelieve him.isAbout June 9 or 10,McGaha called Brown,alone, into his office.16McGahatold Brown that he was continuing to receive complaints about Brown's shift-thetelephone not being answered promptly and the ticket office being left unattended.Brown replied that it was a hard job since he had three or four things to do.McGaha told Brown that he knew it would be hard but he was to follow thespecific instructions as to how he was to perform his job.After thismeetingMcGaha received further reports that Brown was leaving the ticket booth unattendedand was not promptly answering the telephone.17On June 15, McGaha decided thatbe would have"to take some action."On June 16, he told Brown that"in view ofthe way he had been performing his job..I couldn't use him anymore."There is no material conflict in the record as to the above facts.The General Counsel did not rebut the evidence adduced by Respondent Stationthat Brown had left the ticket window unattended and did not promptly answer thetelephone contrary to instructions from his employer.Inasmuch as the only knowledge that Respondent Station had of union activitiesby Brown is his attendance at the representation bearing during which he sat andconsulted with the Union's representatives,it is significant that his fellow employee,Roach,who did likewise,continues to be employed by Respondent Station.Trans-port Clearings,Inc.,133 NLRB 607.I find that the General Counsel did not prove by a preponderance of the testi-mony that Brown was discharged in violation of Section 8(a)(3) and(1) of theAct as alleged in the complaint.I recommend dismissal of the allegations.13It is to he noted that Respondent Station had not requested such a meetingThetestimony indicates that Roach and Brown participated in this meeting as individuals andthat the parties made no reference to the'Union.The record does not reveal what wassaid during the course of this meetingcL14 Brown had no set lunch periodHe was paid for all time from 11 p m. to 7 a m15 Other complaints concerning reissuing of tickets and selling tickets were also discussed.10 Brown said the date of this meeting was about May 1,and the meeting attended byall the ticket agents and information clerk was held about 2 weeks before17On 15 occasions from April 18 to June 13, outside agents observed and made reportson the performance of duties by the ticket agent on the 11 p m. to 7 am shiftAll ofthese reports were with reference to Brown except one covering a relief man.GeneralManager McGaha testified,without challenge,that such investigations are a commonpractice in the industry and go on "fairly continuously." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharge of Clifton Ezell and William Staten by Respondent ServicesImmediately preceding the effective date of the contract between RespondentStation and Respondent Services there were 17 or 19 persons employed by Respond-ent Station as porters, janitors, and maids.All of them went to work for Respond-ent Services on May 29. Included in this group were two porters, Clifton Ezelland William Staten.Ezell and Staten had joined the Union.They testified they were no more activein the Union and its activities than the other employees.Respondent Services discharged Ezell and Staten on June 6.The record contains no evidence that Respondent Services had any knowledge ofEzell's and Staten's union membership or activities.The record contains no evidence of antiunion animus on the part of RespondentServices.It is significant that of the 17 or 19 former employees of Respondent Station whobecame employees of Respondent Services on May 29, who Ezell and Staten admitwere members of the Union and as active in it as they were, the only two who weredischarged were Ezell and Staten.Transport Clearings, Inc., supra.Ifind that the General Counsel has not met the burden of proof required tosustain the alleged discriminatory discharges of Ezell and Staten.VI. THE ALLEGATIONS THAT RESPONDENT STATION ANNOUNCED AND GAVE A WAGEINCREASE IN VIOLATION OF SECTION 8(a)(1) AND (3) OF THE ACTThe complaint alleges that Respondent Station announced a wage increase on orabout June 5 to be effective June 11 and that this rate was given for the purposeof interfering with the employees' organizational rights in violation of Section8(a) (1) and (3) of the Act.Respondent Station's General Manager McGaha admitted the announcement andthe pay raise which was a 10-cent increase to most of the employees.18 Further, hetestified that as broad a raise was given to the employees in the previous year.Other than testimony by some of General Counsel's witnesses that they hadreceived the raise, the foregoing is all the evidence that was adduced concerning theallegations.I find that the evidence does not prove that the raise was announcedand given in violation of Section 8(a)(1) and (3) of the Act as alleged in thecomplaint.CONCLUSIONS OF LAW1.Respondent Station and Respondent Services are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent Aldridge is an employer within the meaning of Section 2(2) ofthe Act.3.Respondent Station, Respondent Services, and Respondent Aldridge do notconstitute a single employer within the meaning of Section 2(2) and Section 2(6)and (7) of the Act.4.Respondent Station, Respondent Services, and Respondent Aldridge have notviolated Section 8(a)(1) and (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]' Persons recently employed were not givena raise.In this group, there were "2 or 3or 4" employees.Dobbs Houses Company, Inc.andLocal 63, Restaurant,Cafeteria,and Tavern Workers,affiliatedwithHotel and RestaurantEmployees and Bartenders International Union,AFL-CIO.Case No. 23-CA-1220. January 12, 1962DECISION AND ORDEROn October 17, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceedings, finding that135 NLRB No. 29.